       Case 2:19-cv-05975-HB Document 13 Filed 01/19/21 Page 1 of 1




                   THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: ZOSTAVAX (ZOSTER VACCINE
LIVE) PRODUCTS LIABILITY
LITIGATION                                   MDL No. 2848
                                             Civil Action No. 2:18-md-02848-HB
THIS DOCUMENT RELATES TO:

Sandra F. Beard v. Merck & Co., Inc., and
Merck Sharp & Dohme Corp., Civil Action
No. 2:19-cv-05975

Nanjo Griffin and James Griffin v. Merck &
Co., Inc., and Merck Sharp & Dohme Corp.,
Civil Action No. 2:20-cv-00429

Hope Hartman v. Merck & Co., Inc., and
Merck Sharp & Dohme Corp., Civil Action
No. 2:20-cv-00334


                            PRETRIAL ORDER NO. 343
           AND NOW, this 19th day of January 2021, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that the Omnibus Motion of Merck & Co., Inc. and Merck

Sharp & Dohme Corp. to Dismiss cases identified in Pretrial
Order No. 329 (Doc. # 656) is GRANTED.



                                             BY THE COURT:



                                             /s/ Harvey Bartle III
                                             _____________________________
                                                                        J.
